Citation Nr: 0319753	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-49 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The veteran's private psychiatrist


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had active service from December 1956 to November 
1957. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the San 
Juan, Puerto Rico Regional Office (RO), in which it declined 
to reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder for lack of 
new and material evidence. 

In June 1997, the Board reopened the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder and remanded this appeal to the RO to obtain private 
and/or Department of Veterans Affairs (VA) treatment records 
and to afford the veteran a VA psychiatric examination before 
a board of three psychiatrists. 

The veteran appealed the July 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court). 
The counsel for the Secretary submitted a Motion to Remand 
the case to the Board. The motion was unopposed by the 
veteran, and therefore the Court granted it in an order dated 
May 11, 2001. 

The Board developed this case for additional evidence in 
April 2002.  A determination has been made that additional 
development is necessary in the current appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Please notify the veteran of the VCAA 
in writing, informing him of VA's 
obligations to him under the law with 
respect to the issue listed on the title 
page of this action.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act and the implementing 
regulations are fully complied with and 
satisfied. 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  
Notification should including informing 
the veteran as to the evidence that is 
necessary to substantiate his claim and 
indicating what portion of that evidence 
is to be provided by the veteran and what 
evidence VA would attempt to obtain.  
38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Thereafter, the RO should review the 
claims files and ensure that the above 
development has been conducted and 
completed in full. Then, the RO should 
undertake any further actions required to 
comply with the VCAA.

2.  After completion of the above, the RO 
should readjudicate the issue on appeal 
considering the evidence of record 
submitted after the March 2000 
supplemental statement of the case.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and be given the appropriate 
time period to respond before the claims 
files are returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




